In re: Stephen Humble, applying for writs of certiorari, prohibition, mandamus and review and stay order.
Granted. See Order.
SUMMERS, J., dissents from the granting of this writ.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Richard P. Boyd, Jr., Judge of the Seventh District Court for the Parish of Catahoula, to transmit to the Supreme Court of Louisiana, on or before the 20th day of Septem-’ ber, 1974, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 6th day of December, 1974, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
SUMMERS, J., dissents from the granting of this writ.